         Case 6:20-cv-02139-MK    Document 37     Filed 09/13/21   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




BRANDY MAE CASSITY,

             Plaintiff,                                       No. 6:20-cv-02139-MK

      v.                                                      ORDER

TRANSUNION, LLC;
EQUIFAX INFORMATION
SERVICES, LLC; FEDLOAN
SERVICING; DOES 1-100
INCLUSIVE,

            Defendants.
_______________________________________
AIKEN, District Judge.

      This case comes before the Court on a Findings and Recommendation filed by

Magistrate Judge Mustafa Kasubhai on July 26, 2021. ECF No. 31. Judge Kasubhai

recommends that Defendant FedLoan Servicing’s Motion for Judgment on the

Pleadings, ECF No. 19, be granted and the complaint be dismissed with leave to

amend.

      Under the Federal Magistrates Act, the Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s findings and

recommendations, “the court shall make a de novo determination of those portions of



Page 1 – ORDER
        Case 6:20-cv-02139-MK      Document 37     Filed 09/13/21   Page 2 of 2




the report or specified proposed findings or recommendations to which objection is

made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review.

See Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress,

in enacting [the Act], intended to require a district judge to review a magistrate’s

report to which no objections are filed.”). Although no review is required in the

absence of objections, the Magistrates Act “does not preclude further review by the

district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154. The

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the

face of the record.”

       In this case, Plaintiff has filed Objections, ECF No. 35, and Defendant FedLoan

Servicing has filed a Response, ECF No. 36. The Court has reviewed the record, the

F&R, the Objections, and Response and finds no error.           The F&R is therefore

ADOPTED and Defendant FedLoan Servicing’s Motion for Judgment on the

Pleadings is GRANTED. Plaintiff’s Complaint is DISMISSED with leave to amend.

Plaintiff shall have thirty (30) days from the date of this Order in which to file her

amended complaint.

                                        13th day of September 2021.
       It is so ORDERED and DATED this _____



                                          /s/Ann Aiken
                                         ANN AIKEN
                                         United States District Judge


Page 2 – ORDER
